Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Defined Terms

     1  

Section 1.02. General Interpretive Principles

     3   ARTICLE 2    REGISTRATION RIGHTS   

Section 2.01. Registration

     4  

Section 2.02. Piggyback Registrations

     6  

Section 2.03. Selection of Underwriter(s), etc.

     7  

Section 2.04. Registration Procedures

     7  

Section 2.05. Holdback Agreements

     11  

Section 2.06. Underwriting Agreement in Underwritten Offerings

     11  

Section 2.07. Registration Expenses Paid By Company

     12  

Section 2.08. Indemnification

     12  

Section 2.09. Reporting Requirements; Rule 144

     14   ARTICLE 3    MISCELLANEOUS   

Section 3.01. Term

     14  

Section 3.02. Notices

     14  

Section 3.03. Successors, Assigns and Transferees

     15  

Section 3.04. Governing Law; No Jury Trial

     15  

Section 3.05. Specific Performance

     16  

Section 3.06. Headings

     16  

Section 3.07. Severability

     16  

Section 3.08. Amendment; Waiver

     16  

Section 3.09. Further Assurances

     16  

Section 3.10. Counterparts

     16  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of February 4, 2020 (this
“Agreement”), is by and between Reynolds Consumer Products Inc., a Delaware
corporation (the “Company”) and Packaging Finance Limited, a company
incorporated pursuant to the laws of New Zealand (“PFL”).

W I T N E S S E T H:

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of its Common Stock (as defined below); and

WHEREAS, the Company desires to grant registration rights to PFL on the terms
and conditions set out in this Agreement;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the following meanings:

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
federal, state, local, foreign or international arbitration or mediation
tribunal.

“Affiliate” in respect of a Person, means any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person, and (i) in the case of a natural
person, shall include, without limitation, such person’s spouse, parents,
children, siblings, mother-in-law and father-in-law and brothers and
sisters-in-law, whether by blood, marriage or adoption or anyone residing in
such person’s home, a trust for the benefit of any of the foregoing, a company,
partnership or any natural person or entity wholly or jointly owned by any of
the foregoing, and (ii) in the case of an entity, shall include a partnership, a
corporation or any natural person or entity which directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such entity. As used herein, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions are authorized or obligated by law to be closed in New
York, New York.

“Common Stock” means the common shares, par value $0.001 per share, of the
Company and any shares into which such common stock may be converted.

“Company Notice” has the meaning set forth in Section 2.01(a).

“Company Takedown Notice” has the meaning set forth in Section 2.01(f).

“Demand Registration” has the meaning set forth in Section 2.01(a).

“Eligible Holders” has the meaning set forth in Section 2.01(a).



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FINRA” means the Financial Industry Regulatory Authority.

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

“Holder” shall mean PFL or any of its Affiliates, so long as such Person holds
any Registrable Securities, and any Person owning Registrable Securities who is
a permitted transferee of rights under Section 3.03.

“Initiating Holder” has the meaning set forth in Section 2.01(a).

“IPO” has the meaning set forth in the recitals to this Agreement.

“Loss” or “Losses” has the meaning set forth in Section 2.08(a).

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

“Registrable Securities” means any Shares and any securities issued or issuable
directly or indirectly with respect to, in exchange for, upon the conversion of
or in replacement of the Shares, whether by way of a dividend or distribution or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation, exchange or other reorganization; provided that any such
Shares shall cease to be Registrable Securities if (i) they have been registered
and sold pursuant to an effective Registration Statement, (ii) they have been
transferred by a Holder in a transaction in which the Holder’s rights under this
Agreement are not, or cannot be, assigned, (iii) they may be sold pursuant to
Rule 144 under the Securities Act without limitation thereunder on volume or
manner of sale and the Holder of such securities does not then beneficially own
more than 2% of outstanding Common Stock, or (iv) they have ceased to be
outstanding.

“Registration” means a registration with the SEC of the offer and sale to the
public of Common Stock under a Registration Statement. The terms “Register,”
“Registered” and “Registering” shall have a correlative meaning.

“Registration Expenses” shall mean all expenses incident to the Company’s
performance of or compliance with this Agreement, including all
(i) registration, qualification and filing fees; (ii) expenses incurred in
connection with the preparation, printing and filing under the Securities Act of
the Registration Statement, any Prospectus and any issuer free writing
prospectus and the distribution thereof; (iii) the fees and expenses of the
Company’s counsel and independent accountants; (iv) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Shares under the state or foreign
securities or blue sky laws and the preparation, printing and distribution of a
blue sky or legal investment memorandum (including the related fees and expenses
of counsel); (v) the costs and charges of any transfer agent and any registrar;
(vii) all expenses and application fees incurred in connection with any filing
with, and clearance of an offering by, FINRA; (vii) expenses incurred in
connection with any “road show” presentation to potential investors;
(viii) printing expenses, messenger,

 

2



--------------------------------------------------------------------------------

telephone and delivery expenses; (ix) internal expenses of the Company
(including all salaries and expenses of employees of the Company performing
legal or accounting duties); and (x) fees and expenses of listing any
Registrable Securities on any securities exchange on which Common Stock are then
listed; but excluding any Selling Expenses.

“Registration Period” has the meaning set forth in Section 2.01(c).

“Registration Rights” shall mean the rights of the Holders to cause the Company
to Register Registrable Securities pursuant to this Agreement.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.

“PFL” has the meaning set forth in the recitals to this Agreement and shall
include its successors by merger, acquisition, reorganization or otherwise.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder.

“Shares” means all shares of Common Stock that are beneficially owned by PFL or,
any of its Affiliates or any permitted transferee of rights under Section 3.03
from time to time, whether or not held immediately following the IPO.

“Shelf Registration” means a Registration Statement of the Company for an
offering to be made on a delayed or continuous basis of Common Stock pursuant to
Rule 415 under the Securities Act (or similar provisions then in effect).

“Subsidiary” means, when used with respect to any Person, (a) a corporation in
which such Person or one or more Subsidiaries of such Person, directly or
indirectly, owns capital stock having a majority of the total voting power in
the election of directors of all outstanding shares of all classes and series of
capital stock of such corporation entitled generally to vote in such election;
and (b) any other Person (other than a corporation) in which such Person or one
or more Subsidiaries of such Person, directly or indirectly, has (i) a majority
ownership interest or (ii) the power to elect or direct the election of a
majority of the members of the governing body of such first-named Person.

“Takedown Notice” has the meaning set forth in Section 2.01(f).

“Third Party Holder” has the meaning set forth in Section 3.03.

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

Section 1.02. General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” Unless otherwise specified, the terms “hereof,”
“herein,” “hereunder” and similar terms refer to this Agreement as a whole
(including the exhibits hereto), and references herein to Articles and Sections
refer to Articles and Sections of this Agreement. Except as otherwise indicated,
all periods of

 

3



--------------------------------------------------------------------------------

time referred to herein shall include all Saturdays, Sundays and holidays;
provided, however, that if the date to perform the act or give any notice with
respect to this Agreement shall fall on a day other than a Business Day, such
act or notice may be performed or given timely if performed or given on the next
succeeding Business Day. References to a Person are also to its permitted
successors and assigns. The parties have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

ARTICLE 2

REGISTRATION RIGHTS

Section 2.01. Registration.

(a) Request. Each of (1) PFL and any permitted transferee of rights pursuant to
clauses (i), (iii) and (iv) of Section 3.03 and (2) Third Party Holders of at
least 5% of outstanding Common Stock, shall have the right to request that the
Company file a Registration Statement with the SEC on the appropriate
registration form for all or part of the Registrable Securities held by such
Holder once such Holder is no longer subject to the lock-up applicable to it
entered into in connection with the IPO (which may be due to the expiration or
waiver of such lock-up with respect to such Registrable Securities) by
delivering a written request to the Company specifying the kind and number of
shares of Registrable Securities such Holder wishes to Register and the intended
method of distribution thereof (a “Demand Registration” and the Holder
submitting such Demand Registration, the “Initiating Holder”). The Company shall
(i) within 10 days of the receipt of such request, give written notice of such
Demand Registration (the “Company Notice”) to all Holders other than the
relevant Initiating Holder (the “Eligible Holders”), (ii) use its reasonable
best efforts to file a Registration Statement in respect of such Demand
Registration within 45 days of receipt of the request, and (iii) use its
reasonable best efforts to cause such Registration Statement to become effective
as soon as reasonably practicable thereafter. The Company shall include in such
Registration all Registrable Securities that the Eligible Holders request to be
included within the 10 Business Days following their receipt of the Company
Notice.

(b) Limitations of Demand Registrations. There shall be no limitation on the
number of Demand Registrations pursuant to Section 2.01(a); provided, however,
that Third Party Holders shall not require the Company to effect more than three
Demand Registrations collectively in a 12-month period. The Registrable
Securities requested to be Registered pursuant to Section 2.01(a) (including,
for the avoidance of doubt, the Registrable Securities of Eligible Holders
requested to be registered) must represent (i) an aggregate offering price of
Registrable Securities that is reasonably expected to equal at least $50,000,000
or (ii) all of the remaining Registrable Securities owned by the Initiating
Holder and its Affiliates.

(c) Effective Registration. The Company shall be deemed to have effected a
Registration for purposes of Section 2.01(b) if the Registration Statement is
declared effective by the SEC or becomes effective upon filing with the SEC, and
remains effective until the earlier of (i) the date when all Registrable
Securities thereunder have been sold and (ii) 60 days from the effective date of
the Registration Statement (the “Registration Period”). No Registration shall be
deemed to have been effective if (i) the conditions to closing specified in the
underwriting agreement, if any, entered into in connection with such
Registration are not satisfied by reason of the Company or (ii) the number of
Registrable Securities included in any such Registration Statement is reduced in
accordance with Section 2.01(e) such that less than 25% of the aggregate number
of Registrable Securities requested to be Registered pursuant to Section 2.01(a)
are included. If, during the Registration Period, such Registration is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other Governmental Authority, the Registration Period shall be
extended on a day-for-day basis for any period the Holder is unable to complete
an offering as a result of such stop order, injunction or other order or
requirement of the SEC or other Governmental Authority.

 

4



--------------------------------------------------------------------------------

(d) Underwritten Offering. If the Initiating Holder so indicates at the time of
its request pursuant to Section 2.01(a), such offering of Registrable Securities
shall be in the form of an Underwritten Offering and the Company shall include
such information in the Company Notice. In the event that the Initiating Holder
intends to distribute the Registrable Securities by means of an Underwritten
Offering, no Holder may include Registrable Securities in such Registration
unless such Holder, subject to the limitations set forth in Section 2.06, (i)
agrees to sell its Registrable Securities on the basis provided in the
applicable underwriting arrangements; (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and (iii) cooperates with the Company’s reasonable requests in
connection with such Registration (it being understood that the Company’s
failure to perform its obligations hereunder, which failure is caused by such
Holder’s failure to cooperate, will not constitute a breach by the Company of
this Agreement).

(e) Priority of Securities in an Underwritten Offering. If the Company, after
consultation with the managing underwriter or underwriters of a proposed
Underwritten Offering, including an Underwritten Offering from a Shelf
Registration, pursuant to this Section 2.01, determines in its sole discretion
that the number of securities requested to be included in such Underwritten
Offering exceeds the number that can be sold in such Underwritten Offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the securities offered or the market for the securities
offered, then the number of securities to be included in such Underwritten
Offering shall be reduced in the following order of priority: first, there shall
be excluded from the Underwritten Offering any securities to be sold for the
account of any selling securityholder other than the Initiating Holder and the
Eligible Holders; second, there shall be excluded from the Underwritten Offering
any securities to be sold for the account of the Company; third, there shall be
excluded from the Underwritten Offering any securities to be sold for the
account of the Eligible Holders and their Affiliates that have been requested to
be included therein, pro rata based on the number of Registrable Securities
owned by each such Eligible Holder; and finally, there shall be excluded from
the Underwritten Offering any securities to be sold for the account of the
Initiating Holder and its Affiliates that have been requested to be included
therein, in each case to the extent necessary to reduce the total number of
securities to be included in such offering to the number determined by the
Company after consultation with the managing underwriter or underwriters.

(f) Shelf Registration. At any time after the date hereof when the Company is
eligible to Register the applicable Registrable Securities on Form S-3 (or a
successor form) and an Initiating Holder is entitled to request Demand
Registrations, such Initiating Holder may request the Company to effect a Demand
Registration as a Shelf Registration. For the avoidance of doubt, the
requirement that (i) the Company deliver a Company Notice in connection with a
Demand Registration and (ii) the right of Eligible Holders to request that their
Registrable Securities be included in a Registration Statement filed in
connection with a Demand Registration, each as set forth in Section 2.01(a),
shall apply to a Demand Registration that is effected as Shelf Registration.
There shall be no limitations on the number of Underwritten Offerings pursuant
to a Shelf Registration; provided, however, that Third Party Holders may not
require the Company to effect more than three Underwritten Offerings
collectively in a 12-month period. If any Initiating Holder holds Registrable
Securities included on a Shelf Registration, it shall have the right to request
that the Company cooperate in a shelf takedown at any time, including an
Underwritten Offering, by delivering a written request thereof to the Company
specifying the kind and number of shares of Registrable Securities such
Initiating Holder wishes to include in the shelf takedown (“Takedown Notice”).
The Company shall (i) within five days of the receipt of a Takedown Notice, give
written notice of such Takedown Notice to all Holders of Registrable Securities
included on such Shelf Registration (the “Company Takedown Notice”), and
(ii) shall take all actions reasonably requested by the Initiating Holder who
submitted the Takedown Notice, including the filing of a Prospectus supplement
and the other actions described in Section 2.04, in accordance with the intended
method of distribution set forth in the Takedown Notice as expeditiously as
practicable. If the takedown is an Underwritten Offering, the Company shall
include in such Underwritten Offering all Registrable Securities that the
Holders of Registrable Securities included in the Registration Statement for
such Shelf Registration, request be included within the five Business Days
following such Holders’ receipt of the Company Takedown Notice. If the takedown
is an Underwritten Offering, the Registrable Securities requested to be included
in a shelf takedown must represent (i) an aggregate offering price of
Registrable Securities that is reasonably expected to equal at least $50,000,000
or (ii) all of the remaining Registrable Securities owned by the requesting
Initiating Holder and its Affiliates.

 

5



--------------------------------------------------------------------------------

(g) SEC Form. Except as set forth in the next sentence, the Company shall use
its reasonable best efforts to cause Demand Registrations to be Registered on
Form S-3 (or any successor form), and if the Company is not then eligible under
the Securities Act to use Form S-3, Demand Registrations shall be Registered on
Form S-1 (or any successor form). The Company shall use its reasonable best
efforts to become eligible to use Form S-3 and, after becoming eligible to use
Form S-3, shall use its reasonable best efforts to remain so eligible. All
Demand Registrations shall comply with applicable requirements of the Securities
Act and, together with each Prospectus included, filed or otherwise furnished by
the Company in connection therewith, shall not contain any untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

(h) Postponement. Upon notice to, in the case of a Demand Registration, the
Initiating Holder for such Demand Registration and any other Eligible Holders
or, in the case of a shelf takedown, the Initiating Holder or Holders requesting
such shelf takedown and any other Holders to which a Company Takedown Notice has
been delivered with respect to such shelf takedown, the Company may postpone
effecting a Registration or shelf takedown, as applicable, pursuant to this
Section 2.01 on two occasions during any period of twelve consecutive months for
a reasonable time specified in the notice but not exceeding 120 days (which
period may not be extended or renewed), if (i) the Company reasonably believes
that effecting the Registration or shelf takedown, as applicable, would
materially and adversely affect a proposal or plan by the Company to engage in
(directly or indirectly through any of its Subsidiaries): (x) a material
acquisition or divestiture of assets; (y) a merger, consolidation, tender offer,
reorganization, primary offering of the Company’s securities or similar material
transaction; or (z) a material financing or any other material business
transaction with a third party or (ii) the Company is in possession of material
non-public information the disclosure of which during the period specified in
such notice the Company reasonably believes would not be in the best interests
of the Company.

(i) Right to Withdraw. Unless otherwise agreed, each Holder shall have the right
to withdraw such Holder’s request for inclusion of its Registrable Securities in
any Underwritten Offering pursuant to this Section 2.01 at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to the Company of such Holder’s request to withdrawn and, subject to the
preceding clause, each Holder shall be permitted to withdraw all or part of such
Holder’s Registrable Securities from a Demand Registration at any time prior to
the effective date thereof.

Section 2.02. Piggyback Registrations.

(a) Participation. If the Company proposes to file a Registration Statement
under the Securities Act with respect to any offering of Common Stock for its
own account and/or for the account of any other Persons (other than a
Registration (i) under Section 2.01 hereof, (ii) pursuant to a Registration
Statement on Form S-8 (or other registration solely relating to an offering or
sale to employees or directors of the Company pursuant to any employee stock
plan or other employee benefit arrangement) or Form S-4 or similar form that
relates to a transaction subject to Rule 145 under the Securities Act, (iii) in
connection with any dividend reinvestment or similar plan or (iv) for the sole
purpose of offering securities to another entity or its security holders in
connection with the acquisition of assets or securities of such entity or any
similar transaction), then, as soon as practicable (but in no event less than 5
days prior to the proposed date of filing such Registration Statement), the
Company shall give written notice of such proposed filing to each Holder, and
such notice shall offer such Holders the opportunity to Register under such
Registration Statement such number of Registrable Securities as each such Holder
may request in writing (a “Piggyback Registration”). Subject to Section 2.02(a)
and Section 2.02(c), the Company shall include in such Registration Statement
all such Registrable Securities that are requested to be included therein within
seven Business Days after the receipt of any such notice; provided, however,
that if, at any time after giving written notice of its intention to Register
any securities pursuant to this Section 2.02(a) and prior to the effective date
of the Registration Statement filed in connection with such Registration, the
Company shall determine for any reason not to Register or to delay Registration
of such securities, the Company may, at its election, give written notice of
such determination to each such Holder and, thereupon, (i) in the case of

 

6



--------------------------------------------------------------------------------

a determination not to Register, shall be relieved of its obligation to Register
any Registrable Securities in connection with such Registration and shall have
no liability to any Holder in connection with such termination, and (ii) in the
case of a determination to delay Registration, shall be permitted to delay
Registering any Registrable Securities for the same period as the delay in
Registering such other shares of Common Stock, in each case without prejudice,
however, to the rights of any Holder to request that such Registration be
effected as a Demand Registration under Section 2.01. For the avoidance of
doubt. no Registration effected under this Section 2.02 shall relieve the
Company of its obligation to effect any Demand Registration under Section 2.01.
If the offering pursuant to a Registration Statement pursuant to this
Section 2.02 is to be an Underwritten Offering, then each Holder making a
request for a Piggyback Registration pursuant to this Section 2.02(a) shall, and
the Company shall use reasonable best efforts to coordinate arrangements with
the underwriters so that each such Holder may, participate in such Underwritten
Offering. If the offering pursuant to such Registration Statement is to be on
any other basis, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.02(a) shall, and the Company shall use reasonable
best efforts to coordinate arrangements so that each such Holder may,
participate in such offering on such basis. If the Company files a Shelf
Registration for its own account and/or for the account of any other Persons,
the Company agrees that it shall use its reasonable best efforts to include in
such Registration Statement such disclosures as may be required by Rule 430B
under the Securities Act in order to ensure that the Holders may be added to
such Shelf Registration at a later time through the filing of a Prospectus
supplement rather than a post-effective amendment.

(b) Right to Withdraw. Unless otherwise agreed, each Holder shall have the right
to withdraw such Holder’s request for inclusion of its Registrable Securities in
any Underwritten Offering pursuant to this Section 2.02 at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to the Company of such Holder’s request to withdraw and, subject to the
preceding clause, each Holder shall be permitted to withdraw all or part of such
Holder’s Registrable Securities from a Piggyback Registration at any time prior
to the effective date thereof.

(c) Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed Underwritten Offering of a class of Registrable
Securities included in a Piggyback Registration informs the Company and the
Holders in writing that, in its or their opinion, the number of securities of
such class which such Holder and any other Persons intend to include in such
Underwritten Offering exceeds the number which can be sold in such Underwritten
Offering without being likely to have a significant adverse effect on the price,
timing or distribution of the securities offered or the market for the
securities offered, then the securities to be included in such Underwritten
Offering shall be reduced in the following order of priority: first, there shall
be excluded from the Underwritten Offering any securities to be sold for the
account of any selling securityholder other than the Holders; and second, there
shall be excluded from the Underwritten Offering any securities to be sold for
the account of Holders and their Affiliates that have been requested to be
included therein, pro rata based on the number of Registrable Securities owned
by each such Holder, in each case to the extent necessary to reduce the total
number of securities to be included in such offering to the number recommended
by the managing underwriter or underwriters.

Section 2.03. Selection of Underwriter(s) etc.. In any Underwritten Offering
pursuant to Section 2.01, the Company shall select the underwriter(s), financial
printer and/or solicitation and/or exchange agent (if any). The Company may
consult with the Initiating Holder in its selection, provided that the Company
shall be under no obligation to the Initiating Holder as a result of or in
connection with such consultation.

Section 2.04. Registration Procedures.

(a) In connection with the Registration and/or sale of Registrable Securities
pursuant to this Agreement, through an Underwritten Offering or otherwise, the
Company shall use reasonable best efforts to effect or cause the Registration
and the sale of such Registrable Securities in accordance with the intended
methods of disposition thereof and:

(i) prepare and file the required Registration Statement, including all exhibits
and financial statements required under the Securities Act to be filed
therewith, and before filing with the SEC a Registration Statement or
Prospectus, or any amendments or supplements thereto, (A) furnish to the
underwriters, if any, and to the Holders participating in such Registration,
copies of all documents prepared to be filed, which documents will be subject to
the review of such underwriters and such participating Holders and their
respective counsel, and (B) consider in good faith any comments of the
underwriters and Holders and their respective counsel on such documents;

 

7



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective in accordance with the
terms of this Agreement and to comply with the provisions of the Securities Act
with respect to the disposition of all of the Shares Registered thereon;

(iii) in the case of a Shelf Registration, prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all Shares subject thereto for a period ending on
the 3rd anniversary after the effective date of such Registration Statement;

(iv) notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (A) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, or when the applicable Prospectus or any amendment or supplement to
such Prospectus has been filed, (B) of any written comments by the SEC or any
request by the SEC or any other Governmental Authority for amendments or
supplements to such Registration Statement or such Prospectus or for additional
information, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or any order preventing or
suspending the use of any preliminary or final Prospectus or the initiation or
threatening of any proceedings for such purposes, (D) if, at any time, the
representations and warranties of the Company in any applicable underwriting
agreement cease to be true and correct in all material respects, and (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities for offering or sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(v) promptly notify each selling Holder and the managing underwriter or
underwriters, if any, when the Company becomes aware of the occurrence of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus and any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or, if for any other reason it shall be necessary during
such time period to amend or supplement such Registration Statement or
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the selling Holder and the managing underwriter or
underwriters, if any, an amendment or supplement to such Registration Statement
or Prospectus which will correct such statement or omission or effect such
compliance;

(vi) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

(vii) promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, and the Holders
may reasonably request to be included therein in order to permit the intended
method of distribution of the Registrable Securities; and make all required
filings of such Prospectus supplement or post-effective amendment as soon as
reasonably practicable after being notified of the matters to be incorporated in
such Prospectus supplement or post-effective amendment;

 

8



--------------------------------------------------------------------------------

(viii) furnish to each selling Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);

(ix) deliver to each selling Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any amendment or supplement thereto as such Holder or
underwriter may reasonably request (it being understood that the Company
consents to the use of such Prospectus or any amendment or supplement thereto by
each selling Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto) and such other documents as such selling
Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter;

(x) on or prior to the date on which the applicable Registration Statement is
declared effective or becomes effective, use its reasonable best efforts to
register or qualify, and cooperate with each selling Holder, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or “blue sky” laws of each state and other
jurisdiction of the United States as any selling Holder or managing underwriter
or underwriters, if any, or their respective counsel reasonably request in
writing and do any and all other acts or things reasonably necessary or
advisable to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect and so as to permit the
continuance of sales and dealings in such jurisdictions of the United States for
so long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement; provided that the Company will
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action which would subject it to
taxation or general service of process in any such jurisdiction where it is not
then so subject;

(xi) in connection with any sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with each
selling Holder and the managing underwriter or underwriters, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive Securities Act
legends; and to register such Registrable Securities in such denominations and
such names as such selling Holder or the underwriter(s), if any, may request at
least two Business Days prior to such sale of Registrable Securities; provided
that the Company may satisfy its obligations hereunder without issuing physical
stock certificates through the use of The Depository Trust Company’s Direct
Registration System;

(xii) cooperate and assist in any filings required to be made with the FINRA and
each securities exchange, if any, on which any of the Company’s securities are
then listed or quoted and on each inter-dealer quotation system on which any of
the Company’s securities are then quoted, and in the performance of any due
diligence investigation by any underwriter (including any “qualified independent
underwriter”) that is required to be retained in accordance with the rules and
regulations of each such exchange, and use its reasonable best efforts to cause
the Registrable Securities covered by the applicable Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters, if any, to consummate the disposition of such
Registrable Securities;

(xiii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company; provided that the Company may satisfy its obligations hereunder without
issuing physical stock certificates through the use of The Depository Trust
Company’s Direct Registration System;

(xiv) in the case of an Underwritten Offering, obtain for delivery to and
addressed to the selling Holders and the underwriter or underwriters, an opinion
from the Company’s outside counsel in customary form and content for the type of
Underwritten Offering, dated the date of the closing under the underwriting
agreement;

 

9



--------------------------------------------------------------------------------

(xv) in the case of an Underwritten Offering, obtain for delivery to and
addressed to the underwriter or underwriters and, to the extent agreed by the
Company’s independent certified public accountants, each selling Holder, a
comfort letter from the Company’s independent certified public accountants (and
the independent certified public accountants with respect to any acquired
company financial statements) in customary form and content for the type of
Underwritten Offering, including with comfort letters customarily delivered in
connection with quarterly period financial statements if applicable, dated the
date of execution of the underwriting agreement and brought down to the closing
under the underwriting agreement;

(xvi) use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC and make generally available to its security holders, as
soon as reasonably practicable, but no later than 90 days after the end of the
12-month period beginning with the first day of the Company’s first quarter
commencing after the effective date of the applicable Registration Statement, an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and the rules and regulations promulgated thereunder and covering the period
of at least 12 months, but not more than 18 months, beginning with the first
month after the effective date of the Registration Statement;

(xvii) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xviii) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any of the Company’s
Common Stock are then listed or quoted and on each inter-dealer quotation system
on which any of the Company’s Common Stock are then quoted, including the filing
of any required supplemental listing application;

(xix) provide (A) each Holder participating in the Registration, (B) the
underwriters (which term, for purposes of this Agreement, shall include a Person
deemed to be an underwriter within the meaning of Section 2(11) of the
Securities Act), if any, of the Registrable Securities to be Registered, (C) the
sale or placement agent therefor, if any, (D) counsel for such underwriters or
agent, and (E) any attorney, accountant or other agent or representative
retained by such Holder or any such underwriter, as selected by such Holder, the
opportunity to participate in the preparation of such Registration Statement,
each Prospectus included therein or filed with the SEC, and each amendment or
supplement thereto, and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such Holder(s)
and their counsel should be included; and for a reasonable period prior to the
filing of such Registration Statement, make available upon reasonable notice at
reasonable times and for reasonable periods for inspection by the parties
referred to in (A) through (E) above, all pertinent financial and other records,
pertinent corporate documents and properties of the Company that are available
to the Company, and cause the Company’s officers, employees and the independent
public accountants who have certified its financial statements to make
themselves available at reasonable times and for reasonable periods, to discuss
the business of the Company and to supply all information available to the
Company reasonably requested by any such Person in connection with such
Registration Statement as shall be necessary to enable them to exercise their
due diligence responsibility, subject to the foregoing, provided that any such
Person gaining access to information or personnel pursuant to this
Section 2.04(a)(xix) shall agree to use reasonable efforts to protect the
confidentiality of any information regarding the Company which the Company
determines in good faith to be confidential, and of which determination such
Person is notified, unless (x) the release of such information is required by
law or regulation or is requested or required by deposition, interrogatory,
requests for information or documents by a governmental entity, subpoena or
similar process, (y) such information is or becomes publicly known without a
breach of this Agreement, (F) such information is or becomes available to such
Person on a non-confidential basis from a source other than the Company or
(z) such information is independently developed by such Person;

 

10



--------------------------------------------------------------------------------

(xx) to cause the executive officers of the Company to participate in the
customary “road show” presentations that may be reasonably requested by the
managing underwriter or underwriters in any Underwritten Offering and otherwise
to facilitate, cooperate with, and participate in each proposed offering
contemplated herein and customary selling efforts related thereto; and

(xxi) take all other customary steps reasonably necessary to effect the
Registration, offering and sale of the Registrable Securities.

(b) As a condition precedent to any Registration hereunder, the Company may
require each Holder as to which any Registration is being effected to furnish to
the Company such information regarding the distribution of such securities and
such other information relating to such Holder, its ownership of Registrable
Securities and other matters as the Company may from time to time reasonably
request in writing. Each such Holder agrees to furnish such information to the
Company and to cooperate with the Company as reasonably necessary to enable the
Company to comply with the provisions of this Agreement.

(c) Each Holder agrees, that, upon receipt of any written notice from the
Company of the occurrence of any event of the kind described in
Section 2.04(a)(v), such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to such Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 2.04(a)(v), or until such Holder is advised in writing
by the Company that the use of the Prospectus may be resumed, and if so directed
by the Company, such Holder will deliver to the Company (at the Company’s
expense) all copies, other than permanent file copies then in such Holder’s
possession, of the Prospectus covering such Registrable Securities current at
the time of receipt of such notice. In the event the Company shall give any such
notice, the period during which the applicable Registration Statement for a
Demand Registration is required to be maintained effective shall be extended by
the number of days during the period from and including the date of the giving
of such notice to and including the date when each seller of Registrable
Securities covered by such Registration Statement either receives the copies of
the supplemented or amended Prospectus contemplated by Section 2.04(a)(v) or is
advised in writing by the Company that the use of the Prospectus may be resumed.

Section 2.05. Holdback Agreements. Each of the Company and the Holders agrees,
upon notice from the managing underwriter or underwriters in connection with any
Registration for an Underwritten Offering of the Company’s securities (other
than pursuant to a registration statement on Form S-4 or any similar or
successor form or pursuant to a registration solely relating to an offering and
sale to employees or directors of the Company pursuant to any employee stock
plan or other employee benefit plan arrangement), not to effect (other than
pursuant to such Registration) any public sale or distribution of Registrable
Securities, including, but not limited to, any sale pursuant to Rule 144, or
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of, any Registrable Securities, any other equity securities of the
Company or any securities convertible into or exchangeable or exercisable for
any equity securities of the Company without the prior written consent of the
managing underwriters during such period as reasonably requested by the managing
underwriters (but in no event longer than the seven days before and the 180 days
after the pricing of such Underwritten Offering); and subject to reasonable and
customary exceptions to be agreed with such managing underwriter or
underwriters. Notwithstanding the foregoing, no holdback agreements of the type
contemplated by this Section 2.05 shall be required of Holders unless each of
the Company’s directors and executive officers agrees to be bound by a
substantially identical holdback agreement for at least the same period of time.

Section 2.06. Underwriting Agreement in Underwritten Offerings. If requested by
the managing underwriters for any Underwritten Offering, the Company and the
participating Holders shall enter into an underwriting agreement in customary
form with such underwriters for such offering; provided, however, that no Holder
shall be required to make any representations or warranties to the Company or
the underwriters (other than representations and warranties regarding (i) such
Holder’s ownership of Registrable Securities to be transferred free and clear of
all liens, claims and encumbrances created by such Holder, (ii) such Holder’s
power and authority to effect such transfer, (iii) such matters pertaining to
such Holder’s compliance with securities laws as reasonably may be requested and
(iv) such Holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company with respect thereto, except as
otherwise provided in Section 2.08 hereof.

 

11



--------------------------------------------------------------------------------

Section 2.07. Registration Expenses Paid By Company. In the case of any
Registration of Registrable Securities required pursuant to this Agreement
(including any Registration that is delayed or withdrawn) or proposed
Underwritten Offering pursuant to this Agreement, the Company shall pay all
Registration Expenses regardless of whether the Registration Statement becomes
effective or the Underwritten Offering is completed. The Company shall have no
obligation to pay any Selling Expenses for Registrable Securities offered by any
Holders.

Section 2.08. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, each Holder and such Holder’s
officers, directors, employees, advisors, Affiliates and agents and each Person
who controls (within the meaning of the Securities Act or the Exchange Act) such
Holder from and against any and all losses, claims, damages, liabilities (or
actions in respect thereof, whether or not such indemnified party is a party
thereto) and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was Registered under the Securities Act (including
any final or preliminary Prospectus contained therein or any amendment thereof
or supplement thereto or any documents incorporated by reference therein), or
any such statement made in any free writing prospectus (as defined in Rule 405
under the Securities Act) that the Company has filed or is required to file
pursuant to Rule 433(d) of the Securities Act, or (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading; provided, however, that the Company
shall not be liable to any particular indemnified party in any such case to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in any such
Registration Statement in reliance upon and in conformity with written
information furnished to the Company by such indemnified party expressly for use
in the preparation thereof. This indemnity shall be in addition to any liability
the Company may otherwise have. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Holder or
any indemnified party and shall survive the transfer of such securities by such
Holder.

(b) Indemnification by the Selling Holder. Each selling Holder agrees (severally
and not jointly) to indemnify and hold harmless, to the full extent permitted by
law, the Company and the Company’s directors, officers, employees, advisors,
Affiliates and agents and each Person who controls the Company (within the
meaning of the Securities Act and the Exchange Act) from and against any Losses
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was Registered under the Securities Act (including
any final or preliminary Prospectus contained therein or any amendment thereof
or supplement thereto or any documents incorporated by reference therein), or
any such statement made in any free writing prospectus that the Company has
filed or is required to file pursuant to Rule 433(d) of the Securities Act, or
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein (in the case of
a Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading but only to the extent,
in each of cases (i) or (ii), that such untrue statement or omission is
contained in any information furnished in writing by such selling Holder to the
Company expressly for inclusion in such Registration Statement, Prospectus,
preliminary Prospectus or free writing prospectus. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder under the sale of the
Registrable Securities giving rise to such indemnification obligation. This
indemnity shall be in addition to any liability the selling Holder may otherwise
have. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Company or any indemnified party.

 

12



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder to the extent that
it is materially prejudiced by reason of such delay or failure) and (ii) permit
such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that any
Person entitled to indemnification hereunder shall have the right to select and
employ separate counsel and to participate in the defense of such claim, but the
fees and expenses of such counsel shall be at the expense of such Person unless
(a) the indemnifying party has agreed in writing to pay such fees or expenses,
(b) the indemnifying party shall have failed to assume the defense of such claim
within a reasonable time after receipt of notice of such claim from the Person
entitled to indemnification hereunder, (c) the named parties to any proceeding
include both such indemnified and the indemnifying party and the indemnified
party has reasonably concluded (based on written advice of counsel) that there
may be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party, or
(d) in the reasonable judgment of any such Person, based upon written advice of
its counsel, a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person). If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent, but such consent may not be unreasonably withheld,
conditioned or delayed. If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party, which consent may not be unreasonably
withheld, conditioned or delayed. No indemnifying party shall consent to entry
of any judgment or enter into any settlement without the consent of the
indemnified party which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of an
unconditional release from all liability in respect to such claim or litigation.
It is understood that the indemnifying party or parties shall not, in connection
with any proceeding or related proceedings in the same jurisdiction, arising out
of the same general allegations or circumstances, be liable for the fees and
expenses of more than one separate firm (in addition to any appropriate local
counsel) at any one time from all such indemnified party or parties unless
(x) the employment of more than one counsel has been authorized in writing by
the indemnifying party or parties, (y) an indemnified party has reasonably
concluded (based on written advice of counsel) that there may be legal defenses
available to it that are different from or in addition to those available to the
other indemnified parties or (z) a conflict or potential conflict exists or in
the reasonable judgment of such indemnified party may exist (based on advice of
counsel to an indemnified party) between such indemnified party or parties and
the other indemnified parties, in each of which cases the indemnifying party
shall be obligated to pay the reasonable fees and expenses of such additional
counsel.

(d) Contribution. If for any reason the indemnification provided for in
Section 2.08(a) or Section 2.08(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.08(a) or
Section 2.08(b), then the indemnifying party shall, to the fullest extent
permitted by law, in lieu of indemnifying such indemnified party thereunder,
contribute to the amount paid or payable by the indemnified party as a result of
such Loss in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and the indemnified party on the other
hand in connection with the statements or omissions which resulted in such Loss
as well as any other relevant equitable considerations. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. Notwithstanding anything in this Section 2.08(d) to the contrary, no
indemnifying party (other than the Company) shall be required pursuant to this
Section 2.08(d) to contribute any amount in excess of the amount by which the
net proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the indemnified parties relate
(before deducting expenses, if any) exceeds the amount of any damages which such
indemnifying party has otherwise been required to pay by reason of such untrue
statement or omission. The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 2.08(d) were determined by
pro rata allocation or by any

 

13



--------------------------------------------------------------------------------

other method of allocation that does not take account of the equitable
considerations referred to in this Section 2.08(d). No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The amount paid or payable by an
indemnified party hereunder shall be deemed to include, for purposes of this
Section 2.08(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding. If indemnification is available
under this Section 2.08, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 2.08(a) and
Section 2.08(b) hereof without regard to the relative fault of said indemnifying
parties or indemnified party.

Section 2.09. Reporting Requirements; Rule 144. Following the IPO, the Company
shall use its reasonable best efforts to be and remain in compliance with the
periodic filing requirements imposed under the SEC’s rules and regulations,
including the Exchange Act, and thereafter shall timely file such information,
documents and reports as the SEC may require or prescribe under Section 13 or
15(d) (whichever is applicable) of the Exchange Act. If the Company is not
required to file such reports during such period, it will, upon the request of
any Holder, make publicly available such necessary information for so long as
necessary to permit sales pursuant to Rule 144 or Regulation S under the
Securities Act, and it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable such
Holder to sell Registrable Securities without Registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 or
Regulation S under the Securities Act, as such Rules may be amended from time to
time, or (b) any rule or regulation hereafter adopted by the SEC. From and after
the date hereof through the date upon which no Holder owns any Registrable
Securities, the Company shall forthwith upon request furnish any Holder (i) a
written statement by the Company as to whether it has complied with such
requirements and, if not, the specifics thereof, (ii) a copy of the most recent
annual or quarterly report of the Company, and (iii) such other reports and
documents filed by the Company with the SEC as such Holder may reasonably
request in availing itself of an exemption for the sale of Registrable
Securities without registration under the Securities Act.

Section 2.10. Limitations on Subsequent Registration Rights. The Company agrees
that it shall not enter into any agreement with any holder or prospective holder
of any securities of the Company (i) that would allow such holder or prospective
holder to include such securities in any Demand Registration or Piggyback
Registration unless, under the terms of such agreement, such holder or
prospective holder may include such securities in any such registration only to
the extent that their inclusion would not reduce the amount of the Registrable
Securities of the Holders included therein or (ii) on terms otherwise more
favorable than this Agreement.

ARTICLE 3

MISCELLANEOUS

Section 3.01. Term. This Agreement shall terminate at such time as there are no
Registrable Securities, except for the provisions of Section 2.07 and
Section 2.08 and all of this Article 3, which shall survive any such
termination.

Section 3.02. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person or (b) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:

If to PFL, to its address as set forth below:

c/o Rank Group Limited

Floor 9, 148 Quay Street

Auckland, 1010 New Zealand

Attention: Helen Golding, Group Legal Counsel

Email: Helen.Golding@rankgroup.co.nz

 

14



--------------------------------------------------------------------------------

If to the Company to:

1900 W. Field Court

Lake Forest, Illinois 60045

Attention: David Watson, General Counsel

Email: David.Watson@ReynoldsBrands.com

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: Byron B. Rooney

Fax: (212) 701-5800

Email: Byron.Rooney@davispolk.com

Any party may, by notice to the other party, change the address to which such
notices are to be given.

Section 3.03. Successors, Assigns and Transferees. This Agreement and all
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. The Company may
assign this Agreement at any time in connection with a sale or acquisition of
the Company, whether by merger, consolidation, sale of all or substantially all
of the Company’s assets, or similar transaction, without the consent of the
Holders; provided that the successor or acquiring Person agrees in writing to
assume all of the Company’s rights and obligations under this Agreement. PFL may
assign its rights and obligations under this Agreement to any transferee that
(i) is an Affiliate; (ii) acquires from PFL in a private placement a number of
shares of Common Stock equal to at least 5% of the aggregate number of
outstanding shares of Common Stock (“Third Party Holders”); (iii) any entity
that is beneficially owned by Mr. Graeme Richard Hart (or his estate, heirs,
executor, administrator or other personal representative, or any of his
immediate family members or any trust, fund or other entity which is controlled
by his estate, heirs or any of his immediate family members) and (iv) any
Affiliate of Mr. Graeme Richard Hart or any entity that is beneficially owned by
Mr. Graeme Richard Hart (or his estate, heirs, executor, administrator or other
personal representative, or any of his immediate family members or any trust,
fund or other entity which is controlled by his estate, heirs or any of his
immediate family members), and executes an agreement to be bound hereby in the
form attached hereto as Exhibit A, an executed counterpart of which shall be
furnished to the Company. Notwithstanding the foregoing, in each case, if such
transfer is subject to covenants, agreements or other undertakings restricting
transferability thereof, the Registration Rights shall not be transferred in
connection with such transfer unless such transferee complies with all such
covenants, agreements and other undertakings. Except as set forth in this
Section 3.03, the Holders may not assign their rights and obligations hereunder.

Section 3.04. GOVERNING LAW; NO JURY TRIAL.

(a) This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof that would result in the application of any
law other than the laws of the State of New York. EACH OF THE PARTIES HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE.

 

15



--------------------------------------------------------------------------------

(b) With respect to any Action relating to or arising out of this Agreement,
each party to this Agreement irrevocably (i) consents and submits to the
exclusive jurisdiction of the courts of the State of New York and any court of
the United States located in the Borough of Manhattan in New York City;
(ii) waives any objection which such party may have at any time to the laying of
venue of any Action brought in any such court, waives any claim that such Action
has been brought in an inconvenient forum and further waives the right to
object, with respect to such Action, that such court does not have jurisdiction
over such party; and (iii) consents to the service of process at the address set
forth for notices in Section 3.02 herein; provided, however, that such manner of
service of process shall not preclude the service of process in any other manner
permitted under applicable law.

Section 3.05. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are or are to be thereby aggrieved shall
have the right to seek specific performance and injunctive or other equitable
relief of its rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, and all such rights and remedies shall
be cumulative.

Section 3.06. Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 3.07. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the parties.

Section 3.08. Amendment; Waiver.

(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by the Company and Holders of a majority of the Registrable Securities as of
such time; provided, however, that any amendment, modification or waiver that
results in a non-pro rata material adverse effect on the rights of a Holder
under this Agreement will require the written consent of such Holder.

(b) Waiver by any party of any default by the other party of any provision of
this Agreement shall not be deemed a waiver by the waiving party of any
subsequent or other default, nor shall it prejudice the rights of the other
party.

Section 3.09. Further Assurances. Each of the parties hereto shall execute and
deliver all additional documents, agreements and instruments and shall do any
and all acts and things reasonably requested by the other party hereto in
connection with the performance of its obligations undertaken in this Agreement.

Section 3.10. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. Execution of this Agreement or any
other documents pursuant to this Agreement by facsimile or other electronic copy
of a signature shall be deemed to be, and shall have the same effect as,
executed by an original signature.

[The remainder of page intentionally left blank. Signature page follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

REYNOLDS CONSUMER PRODUCTS INC. By:  

/s/ David Watson

  Name: David Watson   Title:   General Counsel and Secretary PACKAGING FINANCE
LIMITED By:  

/s/ Helen Golding

  Name: Helen Golding   Title:   Director

 

[Signature page to the Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

THIS INSTRUMENT forms part of the Registration Rights Agreement (the
“Agreement”), dated as of ________, by and among Reynolds Consumer Products
Inc., a Delaware corporation, and Packaging Finance Limited, a company
incorporated pursuant to the laws of New Zealand (“PFL”). The undersigned hereby
acknowledges having received a copy of the Agreement and having read the
Agreement in its entirety, and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound, hereby agrees that the terms and conditions of the Agreement binding upon
and inuring to the benefit of PFL shall be binding upon and inure to the benefit
of the undersigned and its successors and permitted assigns as if it were an
original party to the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this instrument on this day of
___________, 20__.

 

By:  

 

  Name:   Title: